UNITED STATES DISTRICT COURT
                                                                   USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
 LYNNETTE TATUM-RIOS, individually and                             DOC#:
 on behalf of all other persons similarly                          DATE FILED:
 situated,

                              Plaintiff,
                                                                     21-CV-1232 (RA)
                         v.                                               ORDER
 GALAXY RELAXATION LLC, doing
 business as MOON POD,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         On March 19, 2021, Plaintiff filed an affidavit of service, representing that Defendant was

served process on March 12, 2021. Dkt. 6. Accordingly, Defendant’s answer was due April 2, 2021.

To date, Defendant has not filed an answer nor otherwise appeared in this action. If Plaintiff intends to

move for a default judgment against Defendant, she shall do so no later than June 1, 2021, in

accordance with the Court’s individual rules

(https://nysd.uscourts.gov/sites/default/files/practice_documents/Judge%20Abrams%20-

%20Individual%20Rules%20of%20Practice%20in%20Civil%20Cases.pdf)

SO ORDERED.

Dated:      April 30, 2021
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
